Citation Nr: 0015141	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to January 12, 
1998 for grant of service connection for hypertension.

2.  Entitlement to an effective date prior to January 12, 
1998 for grant of service connection for diabetes mellitus.

3.  Entitlement to an effective date prior to November 5, 
1992 for grant of service connection for degenerative 
arthritis with limitation of motion of the lumbar spine. 

4.  Entitlement to an effective date prior to November 5, 
1992 for grant of service connection for degenerative 
arthritis of the right knee.

5.  Entitlement to an effective date prior to November 5, 
1992 for grant of service connection for degenerative 
arthritis of the left knee.

6.  Entitlement to an effective date prior to November 5, 
1992 for the 60 percent evaluation for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to March 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
evaluation for systemic lupus erythematosus to 60 percent 
effective November 5, 1992; granted service connection for 
degenerative arthritis of the lumbar spine, right knee, and 
left knee effective from November 5, 1992; and granted 
service connection for hypertension and diabetes mellitus 
effective from January 12, 1998.

The Board observes that the veteran had filed a substantive 
appeal in July 1993 as to the RO's May 1993 denial of an 
increased evaluation for systemic lupus erythematosus in 
excess of 10 percent.  Additionally, the RO, in an August 
1995 supplemental statement of the case, also addressed the 
issues of service connection for major depression, arthritis 
of multiple joints, and liver damage, as well as whether new 
and material evidence had been submitted to reopen the 
veteran's claim for hypertension.  As previously noted, the 
RO granted service connection for major depression, arthritis 
of the back and knees, and hypertension; however, the RO 
denied the issue of entitlement to service connection for 
liver damage.  The veteran had requested and was scheduled to 
appear at a videoconference hearing before a Member of the 
Board in December 1998.  A VA Form 119, Report of Contact, 
dated in December 1998 states that the veteran telephoned 
requesting cancellation of the December 1998 videoconference 
hearing and indicating that she was pleased with the current 
decision, but disagreed with the effective dates.  (This was 
also the substance of her statement, which was received in 
November 1998.)  The Board finds that this constituted 
withdrawal of the issue of entitlement to an increased 
evaluation for systemic lupus.  Therefore, the Board no 
longer has jurisdiction of this issue.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).
 

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hypertension as secondary to the veteran's service-connected 
lupus in a May 1988 rating decision.  The veteran was 
notified in writing of the adverse decision and her appellate 
rights in June 1988.  

2.  The veteran did not submit a notice of disagreement 
within one year of notice of the adverse decision.

3.  The veteran thereafter filed a claim to reopen for 
service connection for hypertension as secondary to service-
connected lupus on November 5, 1992.

4.  Competent medical evidence relating the veteran's 
hypertension to her systemic lupus was received on May 22, 
1995.

5.  The RO denied entitlement to service connection for 
diabetes mellitus as secondary to the veteran's service-
connected lupus in a May 1988 rating decision.  The veteran 
was notified in writing of the adverse decision and her 
appellate rights in June 1988.  

6.  The veteran did not submit a notice of disagreement 
within one year of notice of the adverse decision.

7.   The veteran thereafter filed a claim to reopen for 
service connection for diabetes mellitus as secondary to 
service-connected lupus on November 5, 1992, and the RO 
granted service connection for diabetes mellitus as secondary 
to service-connected lupus in September 1998, effective 
January 12, 1998.

8.  Competent medical evidence relating the veteran's 
diabetes mellitus to her systemic lupus was received on 
January 12, 1998.

9.  The veteran's original claim for service connection for 
arthritis of the lumbar spine was received by the RO on 
November 5, 1992.

10.  The veteran's original claim for service connection for 
arthritis of the right knee was received by the RO on 
November 5, 1992.

11.  The veteran's original claim for service connection for 
arthritis of the left knee was received by the RO on November 
5, 1992.


CONCLUSIONS OF LAW

1.  The unappealed May 1988 denial of entitlement to service 
connection for hypertension was final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104 (1999).

2.  An effective date of May 22, 1995 for the award of 
service connection for hypertension is warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).

3.  The unappealed May 1988 denial of entitlement to service 
connection for diabetes mellitus was final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 3.104 (1999).

4.  An effective date prior to January 12, 1998 for the award 
of service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400 (1999).

5.  An effective date prior to November 5, 1992 for the award 
of service connection for degenerative arthritis of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).

6.  An effective date prior to November 5, 1992 for the award 
of service connection for degenerative arthritis of the right 
knee is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).

7.  An effective date prior to November 5, 1992 for the award 
of service connection for degenerative arthritis of the left 
knee is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective date for service connection after final 
decision

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999).  

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).   The 
effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  
Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a previously and finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7104(b) (West 
1991).  Therefore, under the applicable statute and 
regulation, the effective date cannot be the date of 
veteran's original claim.  Waddell, 5 Vet. App. at 456.  Any 
contention that an effective date should be retroactive to 
the date of an original final claim is groundless in law.

A.  Hypertension

In a May 1988 rating decision, the RO determined that the 
evidence did not show a relationship between the veteran's 
diagnosis of hypertension and her service to include her 
service-connected lupus.  The veteran was notified in writing 
of the adverse decision and her appellate rights in a June 
1988 letter.  The veteran did not submit a notice of 
disagreement within one year of notice of the adverse 
decision.  That decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §  3.156(a)(1999).  

In a VA Form 21-526, received on November 5, 1992, the 
veteran claimed service connection for hypertension.  
Evidence submitted in support of the claim included private 
and VA medical records from 1993 to 1995 showing diagnoses 
and treatment for hypertension.  At a VA examination on May 
22, 1995, the examiner noted that the veteran had a history 
of hypertension since 1988.  The diagnosis was mild 
hypertension secondary to lupus. 

Additional VA medical records continued to show diagnoses of 
hypertension and lupus from 1997 to 1998.  In a letter 
received January 12, 1998, a VA physician stated that the 
veteran was receiving treatment for several conditions 
including systemic lupus erythematosus and hypertension.  The 
VA physician stated that lupus nephritis can cause 
hypertension.  Thereafter, in a September 1998 rating 
decision, the RO determined that new and material evidence to 
reopen the veteran's claim for hypertension was received on 
January 12, 1998 and granted service connection for 
hypertension as secondary to lupus effective January 12, 
1998.

As noted above, entitlement to service connection for 
hypertension was denied by a May 1988 rating decision and the 
veteran was notified of her appellate rights in a June 1988 
letter.  The veteran did not appeal this decision, and it 
became final.  Subsequently, the veteran attempted to reopen 
her claim for service connection for hypertension in November 
1992. 

As set forth previously, the law and regulations state that, 
in a claim reopened with new and material evidence after a 
final disallowance, the effective date of an award for a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  After careful 
review of the evidence, the Board observes that competent 
medical evidence of a nexus between the veteran's 
hypertension and her service-connected lupus, following a 
final disallowance, was found on May 22, 1995 during a VA 
examination.  Although the veteran attempted to reopen her 
claim for service connection for hypertension in November 
1992, new and material evidence of a diagnosis relating her 
hypertension to her service-connected lupus was not of record 
until May 22, 1995.  Thus, entitlement to service connection 
for hypertension did not arise until May 22, 1995.  
Therefore, the Board concludes that the proper effective date 
for the award for service connection for hypertension was May 
22, 1995.

B.  Diabetes mellitus

In a May 1988 rating decision, the RO determined that the 
evidence did not show a relationship between the veteran's 
diagnosis of diabetes mellitus and her service to include her 
service-connected lupus.  The veteran was notified in writing 
of the adverse decision and her appellate rights in a June 
1988 letter.  The veteran did not submit a notice of 
disagreement within one year of notice of the adverse 
decision.  That decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991);  38 C.F.R. §  3.156(a)(1999).  

On November 5, 1992 the veteran again filed a claim for 
service connection for diabetes mellitus secondary to her 
service-connected lupus.  Evidence submitted in support of 
the claim included private and VA medical records from 1993 
to 1998 showing diagnoses and treatment for diabetes.  The 
veteran, in her statements and hearing testimony, stated that 
several doctors had told her that her diabetes was related to 
her service-connected lupus.  In a letter received January 
12, 1998, a VA physician stated that the veteran was 
receiving treatment for several conditions including systemic 
lupus erythematosus and diabetes.  The VA physician stated 
that Prednisone given as treatment for lupus can precipitate 
diabetes in those with family history of diabetes and prone 
to develop diabetes, and also aggravate existing diabetes.  
Thereafter, in a September 1998 rating decision, the RO 
granted service connection for diabetes as secondary to lupus 
effective January 12, 1998, the date the letter was received.

As noted above, entitlement to service connection for 
diabetes mellitus was denied by a May 1988 rating decision 
and the veteran was notified in a June 1988 letter.  The 
veteran did not appeal this decision, and it became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§ 3.156(a)(1999).  The veteran did not attempt to reopen her 
claim for service connection for diabetes mellitus until June 
23, 1993, when she filed her claim.  

As set forth previously, the effective date of an award for a 
reopened claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Here, the Board 
observes that although the veteran's claim for diabetes had 
been pending since June 23, 1993, competent medical evidence 
indicating a nexus between the veteran's diabetes mellitus 
and her service-connected lupus was not received until 
January 12, 1998.  Thus, the date entitlement arose was 
January 12, 1998.  The Board concludes that an earlier 
effective date prior to January 12, 1998, for service 
connection for diabetes mellitus may not be established.  
Accordingly, the benefit sought on appeal is denied.
 
II.  Effective date for service connection

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1999).  As noted above, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Under these provisions, a 
specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for disability 
benefits to be paid to any individual under the laws 
administered by the VA.  38 U.S.C.A. § 5101 (a); 5110 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.151 (1999).  Both of these 
statutes clearly establish that an application must be filed.  
Wells v. Principi, 3 Vet. App. 307 (1992).  The implementing 
regulation is 38 C.F.R. § 3.400(b)(2)(i) (1999).

Unless an exception provides otherwise, an award of VA 
benefits may not have an effective date earlier than the date 
the RO received the particular formal application for which 
the benefits were granted.  38 U.S.C.A. § 5110(a) (West 
1991); Washington v. Gober, 10 Vet. App. 391 (1997).

Review of the evidence of record reveals that on November 5, 
1992, the RO received a VA Form 21-526, Veteran's Application 
for Compensation or Pension, and a VA Form 21-4138, statement 
in support of claim, in which the veteran requested service 
connection for degenerative joint disease.  

The Board has reviewed the evidence of record including the 
veteran's statements on appeal.  The only claim for service 
connection for degenerative joint disease is the claim that 
was received by the RO on November 5, 1992.  Given that the 
veteran's original claim for service connection was received 
more than one year following service separation, the Board 
finds that the appropriate effective date for the award of 
service connection for degenerative joint disease is November 
5, 1992, the date of receipt of the veteran's original claim.

Generally, benefits are based on claims.  The veteran is the 
person who is under an obligation to file a claim.  The 
veteran did not file a claim for degenerative joint disease 
prior to November 1992.  Therefore, the Board finds that 
November 5, 1992, the date of receipt of the veteran's 
original claim, is the appropriate effective date for the 
awards of service connection for degenerative arthritis of 
the lumbar spine, right knee, and left knee.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.400(b)(2)(i) (1999).  


ORDER

An effective date of May 22, 1995 for the award of service 
connection for hypertension as secondary to service-connected 
lupus is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

An effective date prior to January 12, 1998 for the award of 
service connection for diabetes mellitus as secondary to 
service-connected lupus is denied.  An effective date prior 
to November 5, 1992 for the award of service connection for 
the veteran's degenerative arthritis of the lumbar spine is 
denied.  An effective date prior to November 5, 1992 for the 
award of service connection for the veteran's degenerative 
arthritis of the right knee is denied.  An effective date 
prior to November 5, 1992 for the award of service connection 
for the veteran's degenerative arthritis of the left knee is 
denied.  


REMAND

With respect to the issue of an earlier effective date for a 
60 percent rating for lupus, the Board notes that in support 
of her claim, the veteran has submitted copies of VA 
treatment records, including a copy of a VA Medical Center 
(VAMC) discharge summary from New Orleans, Louisiana VAMC in 
November 1988.  A complete copy of these hospital records is 
not associated with the claims file.  The VA's statutory duty 
to assist the veteran includes the duty to obtain treatment 
records which are pertinent to the veteran's claim.  

Additionally, the Board observes that the RO denied service 
connection for liver damage as secondary to service-connected 
lupus in an August 1995 hearing officer's decision with a 
statement of the case.  The veteran, in an October 1995 
statement, stated that she disagreed with this decision as to 
the denial of liver damage.  This appears to be a notice of 
disagreement to the August 1995 rating decision.  The RO did 
not issue a statement of the case on this issue following the 
veteran's notice of disagreement.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain relevant copies 
of any VA medical records pertaining to 
treatment of the veteran from the New 
Orleans VAMC and outpatient clinics from 
1988 to present for incorporation in the 
record.  The earlier effective date for 
increase should then be readjudicated, 
and a supplemental statement of the case 
issued.

2.  The RO should issue a statement of 
the case to the veteran and her 
representative addressing the issue of 
service connection for liver damage as 
secondary to service-connected lupus.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the service connection issue 
should not be certified to the Board unless all applicable 
appellate procedures are followed, including the completion 
of the appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


